Exhibit 10.1




FIRST AMENDMENT TO AMENDED AND RESTATED LIMITED
 PARTNERSHIP AGREEMENT


This Amendment (this “Amendment”) to the Amended and Restated Limited
Partnership Agreement of JER US Debt Co-Investment Vehicle, L.P. is made as of
this 4th day of December, 2008, by and among JER Debt Co-Investment Advisors,
L.P., a Delaware limited partnership, as general partner (the “General
Partner”), JERIT Non-CDO Assets Holding LLC, a Delaware limited liability
company, as limited partner, JER Fund IV US Debt Co-Investment, LLC, a Delaware
limited liability company, as limited partner and the California Public
Employees’ Retirement System, as limited partner (collectively, the “Limited
Partners”).


WHEREAS, the General Partner and the Limited Partners have entered into (either
directly or by subscription agreement, as applicable) that certain Amended and
Restated Limited Partnership Agreement of JER US Debt Co-Investment Vehicle,
L.P. (the “LPA”) dated as of December 11, 2007; and


WHEREAS, the General Partner and the Limited Partners desire to amend certain
provisions of the LPA in accordance with the terms of this Amendment.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby recognized and acknowledged by the parties hereto, the
parties hereto agree as follows:


1.           Amendments. (a) The definition of “Expiration Date” in Article I of
the LPA is hereby deleted in its entirety, and the following definition is
hereby substituted therefor:


“Expiration Date:  The date which is the second anniversary of the Closing.”


(b) The following definitions of “WestLB Line” and “Management Fee Determination
Date” are hereby inserted into Article I of the LPA:


“Management Fee Determination Date”:  With respect to a determination of the
Management Fee, the applicable date the Management Fee is calculated hereunder.


“WestLB Line”: That certain revolving credit facility made pursuant to that
certain Revolving Credit Agreement dated as of February 1, 2008 by and among the
Partnership, as borrower, WestLB AG New York Branch, as administrative agent and
WestLB AG New York Branch, as structuring agent, as the same may be amended,
restated, extended, supplemented, replaced or otherwise modified.


(c) Section 4.6(a) of the LPA is hereby deleted in its entirety, and the
following is hereby substituted therefor:



--------------------------------------------------------------------------------


 
“4.6 Other Activities. Exclusivity. (a)  Except as provided herein, until
December 11, 2008, the General Partner shall seek to pursue all investment
opportunities meeting the Investment Guidelines for the exclusive benefit of the
Partnership; provided, that the foregoing shall not apply to investments, the
acquisition costs of which individually do not exceed $5,000,000.
Notwithstanding the foregoing, the General Partner may cause the Partnership to
co-invest in any investment opportunity meeting the investment objectives of the
(i) Partnership and (ii) JER Fund IV and/or JERIT, with such co-investment being
allocated 55% to the Partnership and 45% to JER Fund IV and/or JERIT; provided,
that where the Partnership and JER Fund IV and/or JERIT invest in the same
investment opportunity, JER Fund IV and/or JERIT shall, subject to tax, legal,
regulatory, accounting and other similar considerations, invest and divest at
substantially the same time and on substantially the same terms and conditions
as those on which the Partnership invests; provided, that the Partnership may
separately dispose of its pro rata share of such Investment without the consent
of JER Fund IV and/or JERIT, as applicable; and provided, further, that until
four months after the Closing date all Target Investments shall be allocated
100% to the Partnership. The General Partner hereby confirms that no allocation
pursuant to the immediately preceding sentence shall result in CalPERS, through
its Interest in the Partnership, indirectly owning less than 50% of any
Investment. Notwithstanding anything to the contrary contained herein, it is
hereby acknowledged and agreed that from and after December 11, 2008, the
General Partner shall have no further duty or obligation (i) to pursue any
investment opportunities for the benefit of the Partnership or (ii) to allocate
any investment opportunities between/among the Partnership, JER Fund IV and/or
JERIT, as would otherwise be required hereunder.”


(d) Section 6.1(a) of the LPA is hereby deleted in it is entirety, and the
following is hereby substituted therefor:


“6.1 Management Fees. (a) The Management Fee will commence accruing as of the
date of the Closing. CalPERS shall make a Capital Contribution to the General
Partner of the fee applicable to such Limited Partner (the “Management Fee”)
described below. The Management Fee shall be paid quarterly in arrears in the
manner and on the dates set forth in Section 3.1. The Management Fee may also be
paid out of CalPERS’ share of Investment Proceeds, and the General Partner may
cause the Partnership to borrow funds to pay the Management Fee. Commencing on
December 11, 2008, through and including December 11, 2009, the Management Fee
on any date shall be an amount equal to the product of (I) 1.5% per annum and
(II) the sum of (A) CalPERS’ aggregate Capital Contributions for Investments
plus (B) CalPERS’ pro rata share of the outstanding principal balance on the
WestLB Line as of the applicable Management Fee Determination Date minus (C)
CalPERS’ pro rata share of all unrestricted cash and cash equivalents held by
the Partnership as of the applicable Management Fee Determination Date minus (D)
Capital Contributions for Investments that have been the subject of a
Disposition. After December 11, 2009, the Management Fee on any date shall be an
amount equal to the product of (I) 1.5% per annum and (II) the sum of (A)
CalPERS’ aggregate Capital Contributions for Investments minus (B) Capital
Contributions for Investments that have been the subject of a Disposition.”
 

 

--------------------------------------------------------------------------------


 
2.           Continuing Effect. Except as expressly set forth in this Amendment,
the LPA remains in full force and effect and is hereby ratified and confirmed in
all respects.


3.           Counterparts. This Amendment may be executed in one or more
counterparts, all of which shall constitute one and the same instrument.




[SIGNATURES APPEAR ON THE FOLLOWING PAGE]
 
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered in their names as of the date first written above.





 
GENERAL PARTNER:
           
JER DEBT CO-INVESTMENT ADVISORS, L.P.,
a Delaware limited partnership
     
By:
JER DEBT Co-Investment Advisors, L.L.C.,
its general partner
       
By:
/s/ Mark S. Weiss        
Name:  Mark S. Weiss
       
Title:  Managing Director
           
LIMITED PARTNERS:
           
CALIFORNIA PUBLIC EMPLOYEES’
 
RETIREMENT SYSTEM
     
By:
/s/ JJ Jelincic      
Name:  JJ Jelincic
   
Title:  Investment Officer III
         
JERIT NON-CDO ASSETS HOLDING LLC,
a Delaware limited liability company
           
By:
JER Investors Trust Inc., a Maryland
corporation, its sole member
             
By:
/s/ Mark S. Weiss        
Name:  Mark S. Weiss
       
Title:  President
         
[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]
         

 
 

 

--------------------------------------------------------------------------------



           
JER FUND IV US DEBT CO-INVESTMENT, LLC,
a Delaware limited liability company
     
By:
JER REAL ESTATE PARTNERS IV, L.P.
a Delaware limited partnership, Member
         
By: JER REAL ESTATE ADVISORS IV, L.P.
a Delaware limited partnership, its general partner
   
By: JER REAL ESTATE ADVISORS IV, INC.
a Delaware corporation, its general partner
                       
By:
/s/ Gerald R. Best        
Name:  Gerald R. Best
     
Title:  Director & Counsel
                     
By:
JER REAL ESTATE QUALIFIED PARTNERS IV, L.P.
a Delaware limited partnership, Member
   
By: JER REAL ESTATE ADVISORS IV, L.P.
a Delaware limited partnership, its general partner
   
By: JER REAL ESTATE ADVISORS IV, INC.
a Delaware corporation, its general partner
                       
By:
/s/ Gerald R. Best        
Name:  Gerald R. Best
     
Title:  Director & Counsel




